



COURT OF APPEAL FOR ONTARIO

CITATION: Miaskowski v. Persaud, 2015 ONCA 758

DATE: 20151109

DOCKET: C60285 and C60308

Cronk, Pepall and Lauwers JJ.A.

BETWEEN

DOCKET: C60285

Phil
    Miaskowski, Owen Miaskowski, Eric Miaskowski

and
    Zachary Bell, minors by their

litigation
    guardian, Phil Miaskowski

Plaintiffs/Appellants

and

Dustaff Persaud and
Terrence
    Catney

Defendants/Respondents

AND BETWEEN

DOCKET: C60308

Phil
    Miaskowski, Owen Miaskowski, Eric Miaskowski

and
    Zachary Bell, minors by their

litigation
    guardian, Phil Miaskowski

Plaintiffs/Appellants

and

Dustaff Persaud
and Terrence
    Catney

Defendants/Respondents

B. Robin Moodie and Bronwyn M. Martin, for the
    appellants

Jonathan Kulathungam, for the respondent Terrence Catney

David Zarek, for the respondent Dustaff Persaud

Heard: October 13, 2015

On appeal from the orders of Justice Paul M. Perell of
    the Superior Court of Justice, dated March 12, 2015, with reasons reported at
    2015 ONSC 1654.

Cronk J.A.:

[1]

This litigation arose from a slip and fall accident that occurred in
    early 2007.  On motions by the respondents in the Superior Court of Justice,
    the motions judge granted summary judgments and dismissed the appellants
    action as against both respondents.  In separate appeals heard together by this
    court, the appellants appeal from the motions judges orders.  These reasons address
    both appeals.

I.        Background in Brief

[2]

On February 28, 2007, the appellant, Phil Miaskowski, slipped and fell on
    ice and snow on the driveway of a single-family residential property located at
    70 Jingle Crescent in Brampton (the Property).

[3]

The accident occurred while Mr. Miaskowski was going to work.  At the
    time, he was employed at the Property by Alliance Youth Services Inc.
    (Alliance) as a caregiver for a young boy.  Steven Catney (Mr. Catney Jr.),
    a friend of Mr. Miaskowski and the son of the respondent, Terrence Catney (Mr.
    Catney Sr.), owned and operated Alliance, which carried on business at the
    Property.

[4]

The Property was owned by the respondent, Dustaff Persaud, who resided
    in the State of New York.  On February 2, 2007, shortly before the accident,
    Mr. Persaud, as landlord, had entered into a written residential lease with Mr.
    Catney Sr., as tenant, in respect of the Property (the Lease).  Schedule A
    to the Lease provides in part:

The Tenant
shall keep the lawns in good condition and
    shall not injure or remove the shade trees, shrubbery, hedges or any other tree
    or plant which may be in, upon or about the premises,
and shall keep the
    sidewalks in front and at the sides of the premises free of snow and ice
. 
    [Emphasis added.]

[5]

The Lease contains no express provision assigning responsibility for the
    removal of snow and ice from the driveway, or for general winter maintenance,
    at the Property.

[6]

Mr. Miaskowski retained counsel in respect of the accident in April
    2007.

[7]

On January 24, 2008, Mr. Miaskowski commenced an action against Mr.
    Persaud, seeking damages for personal injuries allegedly sustained by him in
    the accident.  He did not sue Alliance or Mr. Catney Jr.  Mr. Miaskowski
    claimed that Mr. Persaud had breached his duty of care as an occupier or owner
    of the Property under the
Occupiers Liability Act
, R.S.O. 1990, c.
    O.2 (the 
OLA
) and, further, that he had breached a common law duty
    of care owed to Mr. Miaskowski by failing to take any steps to ensure that the
    Property was safe from ice and snow conditions.

[8]

On September 23, 2009, Mr. Persauds lawyer wrote Mr. Miaskowskis
    lawyer, informing him that Mr. Catney Sr. was a tenant of the Property and
    suggesting that Mr. Catney Sr. be added as a co-defendant in the action.

[9]

Approximately five and one-half months passed.  On March 9, 2010, about
    three years after the accident, Mr. Miaskowski delivered an amended statement
    of claim in which he added Mr. Catney Sr. as a co-defendant.  Even then, Mr.
    Miaskowski did not seek to sue Alliance or Mr. Catney Jr.

[10]

Mr.
    Miaskowski was examined for discovery in mid-February 2011.  He admitted on his
    discovery that, at the time of the accident, he knew: Alliance occupied the
    Property but did not own it; Alliance was owned by his friend Mr. Catney Jr.;
    and the Property was rented.

[11]

On
    December 18, 2013, Mr. Persaud commenced third party proceedings against Mr.
    Catney Jr. and Alliance, seeking contribution and indemnity from them for any
    damages for which he might be held responsible in the main action, on the basis
    that they were liable as occupiers of the Property for breach of duties of care
    owed under the
OLA
.

[12]

In
    due course, Mr. Persaud and Mr. Catney Sr. both moved for summary judgment in
    the main action, as did Mr. Catney Jr. and Alliance in the third party proceedings
    commenced by Mr. Persaud.  The motions were heard together on March 5, 2015. 
    For differing reasons, the motions judge granted all three motions.  He dismissed
    the action as against both respondents, as well as the third party claim.  His latter
    ruling is not at issue on this appeal.

II.       The Catney Appeal

[13]

In
    his statement of defence, Mr. Catney Sr. acknowledged that he was an occupier
    of the Property, within the meaning of the
OLA
, at the time of the
    accident.  However, he pleaded that Mr. Miaskowskis claim as against him was
    statute-barred due to the expiry of the applicable two-year limitation period
    under s. 4 of the
Limitations Act, 2002
, S.O. 2002, c. 24, Sched. B.
    (the 
Limitations Act
).  He advanced the same argument in support of
    his summary judgment motion.

[14]

The
    motions judge agreed.  He held that, on February 28, 2007  the date of the
    accident  Mr. Miaskowski knew that the Property was rented and that he had a
    certain claim against the tenant of the Property.  In these circumstances, by
    operation of s. 5(2) of the
Limitations Act
, he was presumed to have
    known that he had a claim against the tenant of the Property within the meaning
    of s. 5(1)(a) of the statute on the day his injury had occurred, unless he led
    evidence rebutting this statutory presumption of the date on which he had
    discovered his claim.

[15]

The
    motions judge went on to hold that Mr. Miaskowski had failed to rebut the
    presumption that he had learned of his claim on February 28, 2007.  Mr.
    Miaskowski led no evidence establishing that he or his lawyer were reasonably
    diligent in attempting to identify the proper defendants to his claim, or to
    explain why they were unable to do so on a timely basis.  The effect of this
    finding was that the limitation period began to run on February 28, 2007 and
    expired on February 28, 2009, well before the commencement of the action
    against Mr. Catney Sr. on March 9, 2010.

[16]

In
    these circumstances, the motions judge concluded that there was no genuine
    issue requiring a trial concerning the question whether Mr. Miaskowskis action
    as against Mr. Catney Sr. was statute-barred.  He, therefore, granted summary
    judgment in favour of Mr. Catney Sr. and dismissed the action as against him.

[17]

The
    appellants challenge this ruling on three bases.  They argue that the motions
    judge erred: i) by concluding that this was an appropriate case for summary
    judgment; ii) by failing to properly apply the doctrine of discoverability; and
    iii) by finding that, if Alliance and Mr. Catney Jr. had been named originally
    as defendants in the main action, Mr. Miaskowski and his counsel would have
    discovered promptly that Mr. Catney Sr. should have been named as a defendant
    in the action.

[18]

I
    would reject these arguments.

[19]

First,
    in my view, the motions judge did not err in concluding that this was an
    appropriate case for summary judgment in respect of the claim advanced against
    Mr. Catney Sr.

[20]

The
    motions judge considered the governing principles regarding summary judgment
    motions set out by the Supreme Court of Canada in
Hryniak v. Mauldin
,
    2014 SCC 7, [2014] 1 S.C.R. 87.  Having addressed these principles, he
    concluded that he was positioned to fairly and justly adjudicate the limitation
    period dispute without the need for employing his expanded powers under r.
    20.04(2.1) of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, and
    that a summary judgment would afford a timely and proportionate procedure for
    resolution of the action against Mr. Catney Sr.  I agree.

[21]

At
    the time of the summary judgment motion, the facts relating to the limitation
    period dispute were known and essentially uncontroversial.  Contrary to the
    appellants submission, no serious credibility issues regarding the limitation
    period issue arose on the record.  As acknowledged by the appellants at the
    appeal hearing, the matters said by them to raise material credibility issues
    pertain to questions of law or matters peripheral to the controlling issue,
    namely, when the applicable two-year limitation period began to run.

[22]

Section
    5(2) of the
Limitations Act
provides:

A person with a claim shall be presumed to have known of the
    matters referred to in clause (1)(a) on the day the act or omission on which
    the claim is based took place, unless the contrary is proved.

[23]

Sections
    5(1)(a) and (b) of the
Limitations Act
read:

A claim is discovered on the earlier of,

(a)     the day on which the person
    with the claim first knew,

(i)    that
    the injury, loss or damage had occurred,

(ii)   that
    the injury, loss or damage was caused by or contributed to by an act or
    omission,

(iii)  that
    the act or omission was that of the person against whom the claim is made, and

(iv)  that,
    having regard to the nature of the injury, loss or damage, a proceeding would
    be an appropriate means to seek to remedy it; and

(b)     the day on which a reasonable
    person with the abilities and in the circumstances of the person with the claim
    first ought to have known of the matters referred to in clause (a).

[24]

Section
    5(2) creates a presumption that a claimant acquired knowledge of his or her
    claim on the date the act or omission on which the claim is based took place. 
    In this case, by reason of s. 5(2), in the absence of evidence to the contrary,
    Mr. Miaskowski was presumed to have discovered the material facts on which his
    claim against Mr. Catney Sr. was based on the day that the accident took place:
Placzek v. Green
, 2009 ONCA 83, 307 D.L.R. (4th) 441, at para. 23.

[25]

Further,
    this court held in
Longo v. MacLaren Art Centre
, 2014 ONCA 526, 323
    O.A.C. 246, at para. 42:

A plaintiff is required to act with due diligence in
    determining if he has a claim.  A limitation period will not be tolled while a
    plaintiff sits idle and takes no steps to investigate the matters referred to
    in s. 5(1)(a) [of the
Limitations Act
].  While some action must be
    taken, the nature and extent of the required action will depend on all of the
    circumstances of the case.

[26]

And
    it is here that the appellants challenge to the motions judges ruling
    regarding the action against Mr. Catney Sr. founders.  The appellants led no
    evidence in response to Mr. Catney Sr.s summary judgment motion outlining any
    efforts undertaken by them or on their behalf to determine the identity of the
    tenant at the Property.  Yet Mr. Miaskowski, by his own admission on discovery,
    knew on the date of the accident that the Property was rented.  Similarly, the
    appellants failed to adduce any evidence explaining why Alliance, Mr.
    Miaskowskis employer, was not sued although Mr. Miaskowski knew it occupied,
    but did not own, the Property.

[27]

A
    party opposing a summary judgment motion is obliged to put his or her best
    foot forward in response to the motion.  Further, under s. 5(2) of the
Limitations
    Act
, the appellants bore the onus of leading evidence to displace the
    statutory presumption of the date on which they discovered their claim against
    Mr. Catney Sr.  They failed to do so.  Consequently, they failed to satisfy their
    obligation to establish why, with the exercise of reasonable diligence, they
    could not have discovered the identity of the actual tenant of the Property
    prior to the expiry of the applicable limitation period.

[28]

In
    these circumstances, I agree with the motions judges conclusion, at para. 77,
    that the appellants did not meet the relatively low threshold of showing that
    [they] could not, through reasonable diligence, have discovered [their] claim
    on the day the act or omission on which the claim is based took place, as
    contemplated under s. 5(2) of the
Limitations Act
.

[29]

I
    appreciate that the appellants argue that the motions judge erred by finding,
    at paras. 75 and 78, that if normal inquiries had been made by Mr. Miaskowski
    or his lawyers, and if Mr. Catney Jr. and Alliance had been sued at the outset,
    in relatively short order, [Mr. Miaskowski] would have discovered all of the
    parties, including [Mr. Catney Sr.] should have been defendants to the action. 
    The appellants submit, in effect, that the motions judge either ignored or
    discounted evidence that Mr. Catney Jr. had falsified the Lease by entering
    into it in his fathers name and by signing his fathers name to the Lease.

[30]

In
    my view, nothing turns on this issue for the purpose of this appeal. 
    Regardless of the arrangements agreed upon by Mr. Catney Sr. and his son
    concerning the contents and execution of the Lease, the appellants led no
    evidence that these arrangements misled or prevented them from discovering the
    identity of the tenant of the Property.  Simply put, there was no evidence
    before the motions judge regarding
any
efforts by the appellants or
    their counsel to ascertain the identity of the tenant prior to the expiry of
    the limitation period.

[31]

Moreover,
    even after Mr. Persauds lawyer informed the appellants counsel, in September
    2009, that Mr. Catney Sr. should be added as a party defendant to the main
    action, the appellants did not join him in the proceeding for almost five and
    onehalf months.  This, too, belies any suggestion of reasonable diligence by
    the appellants in attempting to identify the tenant of the Property.

[32]

For
    these reasons, I would dismiss the appeal from the motions judges order
    granting summary judgment in favour of Mr. Catney Sr. and dismissing the action
    as against him.

III.      The Persaud Appeal

[33]

I
    reach a different conclusion, however, regarding the appellants appeal from
    the summary judgment granted to Mr. Persaud.

[34]

As
    I have said, Mr. Miaskowski claims that Mr. Persaud, either as an occupier or
    as the owner of the Property, breached his duties under the
OLA
and at
    common law to take reasonable care to ensure that the Property was reasonably
    safe for use and clear of ice and snow.

[35]

As
    framed, these claims engage the interplay between the provisions of the
OLA
and the statutory duties imposed on landlords and tenants under the
Residential
    Tenancies Act, 2006
, S.O. 2006, c. 17 (the 
RTA
).

[36]

With
    respect to the
OLA
, the appellants claims against Mr. Persaud implicate
    ss. 1, 3, 6, 8 and 9 of the
OLA
, among other provisions of that
    statute.   Section 1 defines the term occupier.  Section 3(1) provides:

An occupier of premises owes a duty to take such care as in all
    the circumstances of the case is reasonable to see that persons entering on the
    premises, and the property brought on the premises by those persons are
    reasonably safe while on the premises.

[37]

Under
    s. 6 of the
OLA
, an occupier may avoid liability for damage caused by
    the negligence of an independent contractor employed by the occupier, in
    certain circumstances.

[38]

Section
    8 of the
OLA
sets out the obligations of a landlord in respect of
    rented premises where the landlord is responsible for the maintenance or repair
    of the premises.  Section 8(1) reads:

Where premises are occupied or used by virtue of a tenancy
    under which the landlord is responsible for the maintenance or repair of the
    premises, it is the duty of the landlord to show towards any person or the
    property brought on the premises by those persons, the same duty of care in
    respect of dangers arising from any failure on the landlords part in carrying
    out the landlords responsibility as is required by this Act to be shown by an
    occupier of the premises.

[39]

Finally,
    s. 9 of the
OLA
provides that nothing in the statute relieves an
    occupier from any higher liability or any duty to show a higher standard of
    care arising from any enactment or rule of law imposing special liability or
    standards of care on landlords, amongst others.

[40]

Thus,
    by reason of s. 9 of the
OLA
, the duties imposed on landlords under
    the
RTA
and associated regulations are also in play, in addition to
    those provisions of the
OLA
that impose duties on occupiers or
    landlords of property.  Section 20(1) of the
RTA
stipulates:

A landlord is responsible for providing and maintaining a
    residential complex, including the rental units in it, in a good state of
    repair and fit for habitation and for complying with health, safety, housing
    and maintenance standards.

[41]

Further,
    s. 26(1) of O. Reg. 517/06, enacted under the
RTA
and entitled
    Maintenance Standards (the Regulation), states:

Exterior common areas shall be maintained in a condition
    suitable for their intended use and free of hazards and, for these purposes,
    the following shall be removed
:

1.   Noxious
    weeds as defined in the regulations to the
Weed Control Act
.

2.   Dead,
    decayed or damaged trees or parts of such trees that create an unsafe
    condition.

3.   Rubbish
    or debris, including abandoned motor vehicles.

4.   Structures
    that create an unsafe condition.

5.
Unsafe
    accumulations of ice and snow
.

[Emphasis added.]

[42]

The
    motions judge concluded that Mr. Miaskowskis claims against Mr. Persaud,
    including those involving issues related to the application of the relevant
    provisions of the
OLA
and the
RTA
, were appropriate for and
    capable of resolution by means of summary judgment.

[43]

In
    so concluding, the motions judge considered various pertinent statutory
    provisions and several decisions of this court regarding the
OLA
and a
    predecessor statute to the
RTA
.  Having done so, he held that there
    was no genuine issue requiring a trial because: i) Mr. Persaud was not an
    occupier within the meaning of the
OLA
and was not liable under s. 8
    of the
OLA
; ii) no specific provision of the
RTA
was
    inconsistent with the terms of the Lease; iii) no breach of Mr. Persauds
    obligations as a landlord under s. 20 of the
RTA
had been
    demonstrated; and iv) since the
OLA
supersedes common law liability for
    occupiers, and Mr. Persaud was not an occupier, there was no basis for any
    finding of liability in negligence at common law against Mr. Persaud.

[44]

The
    motions judge, therefore, granted summary judgment in favour of Mr. Persaud and
    dismissed the action as against him.

[45]

With
    respect, it is my view that, on the record before him, the motions judge erred
    in granting Mr. Persauds summary judgment motion.  Even assuming that the
    claims advanced against Mr. Persaud were appropriate for resolution by means of
    summary judgment, I do not agree that no genuine issue requiring a trial arises
    in respect of those claims.  I say this for the following reasons.

[46]

The
    appellants action against Mr. Persaud requires consideration of the scope and
    effect of the tenants obligations under the Lease, the landlords and the tenants
    obligations under the
RTA
and associated regulations, and the nature
    of Mr. Persauds duties under the
OLA
, in respect of the Property. 
    This, in turn, necessitates consideration of the interrelationship between the
RTA
and the
OLA
.  In my opinion, the motions judge failed to address
    several key aspects of this amalgam of relevant considerations.

[47]

First,
    the appellants argue that Mr. Persaud was bound by a continuing maintenance
    obligation in respect of the Property under s. 20(1) of the
RTA
and s.
    26(1) of the Regulation.  Section 26(1) of the Regulation imposes obligations
    on residential landlords to maintain exterior common areas and to remove
    unsafe accumulations of ice and snow, among other matters.

[48]

The
    respondents submit that, as the Property was a single-family home, s. 26(1)
    of the Regulation does not apply as the driveway at the Property was not an exterior
    common area.

[49]

The
    motions judge held that no specific provision of the
RTA
was
    inconsistent with the terms of the Lease.  However, based on his reasons, it is
    unclear that he considered whether the maintenance standards imposed by s. 26(1)
    of the Regulation applied in this case and whether the landlords statutory
    duty under s. 20(1) of the
RTA
could be removed by the Lease, in
    particular, in light of this courts decisions in
Montgomery v. Van
,
    2009 ONCA 808, 256 O.A.C. 202 and
Taylor v. Allen
, 2010 ONCA 596, 325
    D.L.R. (4th) 761.

[50]

By
    failing to address these matters, the motions judge erred in principle.  Whether
    Mr. Persaud was freed of any obligations he might have under s. 20(1) of the
RTA
by reason of the Lease, and whether the maintenance standards set out in s.
    26(1) of the Regulation apply in this case, are genuine issues requiring a trial.

[51]

Second,
    the scope of the tenants snow and ice removal obligation under Schedule A to
    the Lease and the landlords obligations under s. 8 of the
OLA
are
    central issues in relation to the appellants claims against Mr. Persaud. 
    While the motions judge referred to the tenants maintenance obligation under
    Schedule A to the Lease, he failed to address the pivotal language in the
    Schedule, which refers only to snow and ice on the sidewalks in front and at
    the sides of the Property, and not to hazards
on the driveway
where
    the accident occurred.

[52]

The
    scope of the tenants maintenance obligation under Schedule A to the Lease is
    critical to the issue of Mr. Persauds potential liability under s. 8 of
    the
OLA
.  As this court explained in
Taylor
, at para. 12:

Second 8(1) imposes a duty of care on the landlord to any
    person coming on to the property where the premises are occupied under a
    tenancy in which the landlord is responsible for the maintenance or repair of
    the property.
This section applies whether or not the landlord is found to
    be an occupier
.  Section 8(2) adds a second requirement, namely, that only
    if the landlords default is such as to be actionable at the suit of the tenant
    will the landlords default constitute a breach of the landlords duty under s.
    8(1).  [Emphasis added.]

[53]

Thus,
    the question whether the tenant was responsible under the Lease for removal of
    snow and ice hazards on the driveway of the Property, as opposed to the
    sidewalks, is integral to the issue of the landlords potential liability under
    s. 8 of the
OLA
regardless of whether the landlord was an occupier of
    the Property.  In these circumstances, the scope of the tenants maintenance obligation
    under the Lease is a genuine issue requiring a trial.

[54]

Third,
    the
RTA
imposes specific responsibilities on tenants of residential
    properties in some circumstances.  Section 33 of the
RTA
, for example,
    provides that tenants are responsible for the ordinary cleanliness of their
    rental unit, except to the extent that the applicable tenancy agreement
    requires the landlord to clean it.  It is arguable that, in this case, as in
Estey
    v. Sannio Construction Co
. (1998), 70 O.T.C. 293 (Ont. C.J. (Gen. Div.)), s.
    33 of the
RTA
imposes an obligation on the tenant to remove snow.  That
    said, I note that, in
Estey
, this finding rested in part on evidence that
    the tenant had removed snow and ice from the rented property in the past and
    believed that it was the tenants obligation to do so.

[55]

In
    this case, neither the parties nor the motions judge addressed the potential
    application of those provisions of the
RTA
that deal with tenants responsibilities
    in relation to residential properties in light of the terms of the Lease, the
    intentions of the parties and any evidence about who, in fact, removed snow
    from the driveway at the Property.  In these circumstances, whether the tenant,
    rather than the landlord, had contractual or statutory responsibility for the
    removal of snow and ice
on the driveway
of the Property is a genuine
    issue requiring a trial.

[56]

Accordingly,
    for the reasons given, I would allow the appeal from the motions judges order
    granting summary judgment in favour of Mr. Persaud and dismissing the action as
    against him, set aside his order dated March 12, 2015 regarding Mr. Persaud,
    and reinstate the action as against him.

IV.     Costs

[57]

The
    respondent, Mr. Catney Sr., is entitled to the costs of the Catney appeal,
    while the appellants are entitled to the costs of the Persaud appeal.  I would
    fix Mr. Catneys costs in the amount of $12,000, inclusive of disbursements and
    all applicable taxes, as agreed by the parties.  I would fix the appellants
    costs of the Persaud appeal in the amount of $10,000, inclusive of
    disbursements and all applicable taxes, also as agreed by the parties.

Released:    NOV -9 2015

EAC                                                E.A.
    Cronk J.A.

I
    agree S.E. Pepall J.A.

I
    agree P. Lauwers J.A.


